Citation Nr: 1632836	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  10-31 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right wrist condition.

2.  Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 14, 1972 to July 27, 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and October 2009 Regional Office (RO) rating decisions.  The Board remanded this case in December 2013 for further evidentiary development.


FINDINGS OF FACT

1.  The Veteran's preexisting right knee condition was aggravated during active service, and the record does not contain clear and unmistakable evidence that such aggravation was due to the natural progress of the disease.

2.  The Veteran's preexisting right wrist condition was aggravated during active service, and the record does not contain clear and unmistakable evidence that such aggravation was due to the natural progress of the disease.


CONCLUSIONS OF LAW

1.  The Veteran's right knee condition preexisted active service and was permanently aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306(a) (2015).

2.  The Veteran's right wrist condition preexisted active service and was permanently aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§°3.303, 3.304, 3.306(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to service connection for his right wrist and right knee condition, stating that his military service aggravated his pre-existing right wrist and right knee conditions.  For the following reasons, the Board finds entitlement to service connection is warranted for both conditions.

To establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Because the Veteran's conditions pre-existed his period of active duty, the Board must consider the additional laws and regulations that apply when there is evidence that a disability preexisted service.  In this regard, a Veteran is presumed to be in sound condition when entering service except for conditions "noted" on entrance or where clear and unmistakable evidence demonstrates that an injury or disease preexisted service, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  Only such conditions as are recorded in entrance examination reports are considered to be "noted" for purposes of the presumption of soundness.  38 C.F.R. § 3.304(b).

When a preexisting disability is not "noted" prior to entry, VA has the burden to demonstrate, by clear and unmistakable evidence, both that the disorder at issue preexisted service and that it was not aggravated by service.  See VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If the disability is shown to be preexisting, it will be presumed to have been aggravated by service where there was an increase in disability during service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Horn v. Shinseki, 25 Vet. App. 231, 238 (2012).

In this case, the Veteran was examined upon entrance into active duty in September 1971.  At that time, he reported a trick or locked knee and stated that he had had knee operations.  He also reported painful or swollen joint, broken bones, and arthritis, rheumatism, or bursitis.  Under the summary of defects and diagnoses, the examiner noted status post-surgery on the right knee and a lack of full extension of the right wrist, both described as "NCD," or not considered disabling.  

Accordingly, because the Veteran's conditions were noted upon entrance, the Veteran must show that his conditions worsened in service.  If the Veteran makes such a showing, the burden shifts back to the VA to show by clear and unmistakable evidence that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Horn v. Shinseki, 25 Vet. App. 231, 238 (2012).

Upon review of the record, the Board finds that the Veteran's right knee and right wrist were permanently aggravated by active duty, and that there is insufficient evidence to find that the aggravation was due to the natural progression of the disease.  See 38°U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The facts may be summarized as follows:

Prior to entering service in June 1972, the Veteran suffered a football injury in which he injured the meniscus in his right knee and harmed his right wrist.  He was accepted into service, despite his injuries.  Twelve days later, the Veteran was medically discharged due to his preexisting injuries.  

As noted above, the Veteran's right wrist and wrist knee disorders were described as "not considered disabling" on his September 1971 entrance examination.  Thereafter, he entered service on June 14, 1972.  A service treatment record dated June 16, 1972 showed that the Veteran was seen with right knee swelling, with flexion limited to 120 degrees. On June 23, 1972, he complained of pain on motion of the right wrist and right knee.  On June 24, 1972, he complained of right wrist pain.  The examiner diagnosed of non-union of the right carpal navicular.  On June 26, 1972, the Veteran was diagnosed as having traumatic synovitis of the right knee.  He was placed on a physical profile and his training was suspended.  

In July 2009, the Veteran's private physician submitted a letter in which he stated that the Veteran's conditions were permanently aggravated by active duty, and there was no evidence that the aggravation was due to the natural progression of the disease.

In September 2009, the Veteran underwent a Compensation and Pension (C&P) examination in which the examiner determined it was less likely than not that the Veteran's conditions were permanently aggravated, as the Veteran was only in service for 12 days.

In January 2014, a C&P examiner reviewed the Veteran's records and determined that because the Veteran was unable to do pushups or run during service, and because he was discharged within 12 days, it was less likely than not that his conditions were permanently aggravated.

In this case the evidence of record reflects an increase in severity of the Veteran's pre-existing right knee and right wrist disabilities during his active service.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  His conditions were non-disabling upon entry; however, shortly thereafter he was treated for complaints of pain in the joints, right knee swelling and limited motion, with diagnoses of traumatic synovitis of the right knee and non-union of the right carpal navicular.  

Because the service treatment records (STRs) establish an increase in severity of the Veteran's pre-existing right knee and right wrist disabilities, clear and unmistakable evidence is required to rebut the presumption that his disability was aggravated by his active service.  See 38 C.F.R. § 3.306(b).  Here, there is no clear and unmistakable evidence that the  increase in disability was due to the natural progression of the diseases.  The conclusions from the two C&P examiners failed to consider the positive note from the Veteran's private physician, and failed to explain why the fact that the Veteran served only 12 days automatically made it less likely than not that the Veteran's conditions were not aggravated.  Because the examiners provided insufficient rationale for the conclusions that the conditions were not aggravated beyond the natural progression by service, they are insufficient to rebut the presumption of aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

In sum, as there is no clear and unmistakable evidence of record to rebut the presumption of aggravation, service connection for a right wrist disorder and a right knee disorder, based upon aggravation in service, is warranted.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.


ORDER

Entitlement to service connection for a right knee condition, on the basis of aggravation of a preexisting disease, is granted.

Entitlement to service connection for a right wrist condition, on the basis of aggravation of a preexisting disease, is granted.



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


